Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/06/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4, 6, 8, 10, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li Pub. No.: US 2012/0129499 A1 in view of Basu Mallick et al. Pub. No.: US 2016/0366175 A1. 

Claim 1
Li discloses a wireless communication method (fig. 3-6), used in a scenario in which a handover of a terminal (UE in fig. 1-8) fails, the method comprising:
	sending, by the terminal, a reestablishment request message (RRC connection reestablishment request in fig. 3-6) to a base station (eNB in fig. 1-8), wherein the reestablishment request message is used to reestablish a radio resource control (RRC) connection (RRC connection reestablishment request in fig. 3-6); 
receiving, by the terminal, a reestablishment message (RRC connection reestablishment response from eNB in fig. 4-6) from the base station, wherein the reestablishment message comprises a next hop chaining counter (NCC) (NCC in S104 in fig. 4, S206 in fig. 5 and S304 in fig. 6) and; 
sending, by the terminal, a reestablishment complete message (S106 in fig. 4, S208 in fig. 5 and S306 in fig. 6) to the base station, wherein the reestablishment complete message is protected by using a key derived based on the stratum key of the terminal (S208 in fig. 5 sending the RRC connection reestablishment completion with the integrity protection and the encryption by using the new security configuration in fig. 5, and see par. 0071-0072).
	Although Li does not disclose: “key derivation information; deriving, by the terminal, a first access stratum key of the terminal based on the key derivation information; deriving, by the terminal, a second access stratum key of the terminal based on the NCC and the first access stratum key of the terminal; and a key derived based on the second access stratum key of the terminal”, the claim limitations are considered obvious.

    PNG
    media_image1.png
    759
    464
    media_image1.png
    Greyscale

	Firstly, to consider the obviousness of the claim limitation “key derivation information”, initially, it’s to note that claim does not specifically define what are required to be “key derivation information”. What’s more, claim does not specify what’re involved in sending “key derivation information” such as a certain format in a bit or a flag or a field. In figure 4, Li explains sending local NCC -1 from eNB to UE (S104 in fig. 4). In this scenario, it can be considered as NCC for the claimed NCC, and -1 for the claimed key deviation information. In particular, Basu Mallick teaches RRC message from eNB to UE carrying more than one information (see steps 4, 6, 12 in fig. 16), and explains that the different types of key could be derived from the corresponding information by using Key Derivation Function KDF (see fig. 9 and par. 0078-0095). Furthermore, “key derivation information” could be reasonably interpreted as “KASME” (par. 0079 & 0081), “freshness parameter” (par. 0093), or “NH or next hop parameter for deriving KeNB*” (par. 0090-0091 & 0094).  Accordingly, one of ordinary skill in the art would have included the derivation information taught in fig. 9 of Basu Mallick to include in RRC message from eNB in UE in fig. 3-6 of Li along with NCC, for instance, next hop NH parameter along with NCC in par. 0094 of Li.
	Secondly, to consider the obviousness of the claim limitations “deriving, by the terminal, a first access stratum key of the terminal based on the key derivation information”, initially, recall that Li explains generating as to deriving a new access layer key from NCC value or a local security configuration (fig. 4-6). In particular, Basu Mallick teaches deriving different keys from the different parameters (see par. 0079 & 0081, 0090-0091 & 0093-0094, for instance, 16 bit freshness parameter and next hop parameter along with NCC). For these reasons, Basu Mallick could derive KeNB* in fig. 16 from NH or freshness parameter (step 5 of fig. 16).
	Thirdly, to consider the obviousness of the claim limitations “deriving, by the terminal, a second access stratum key of the terminal based on the NCC and the first access stratum key of the terminal”, initially, it’s to note that claim does not specifically define what a second access stratum key is except the derivation based on the NCC and the first access stratum key. In particular, Basu Mallick teaches deriving S-KeNB from KeNB* and freshness counter (step 13 in fig. 16).
	Lastly, to consider the obviousness of the claim limitation “a key derived based on the second access stratum key of the terminal”, recall that Li discloses the RRC connection reestablishment complete message with integrity protection and the encryption (S106 in fig. 4, S208 in fig. 5 and S306 in fig. 6). In particular, Basu Mallick teaches RRC Connection Reconfiguration Complete message by using S-KeNB. 
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security key for reestablishing radio resource control connection of Li by providing security key derivation in dual connectivity as taught in Basu Mallick. Such a modification would have provided security key deviation to establish a secure communication link between a mobile station and a secondary base station in a mobile communication system so that the mobile station could effectively utilize the resources from the two base station without a security breach as suggested in par. 0113-0114 in Basu Mallick.

Claim 4
Li, in view of Basu Mallick, discloses the method according to claim 1, wherein the key derivation information comprises a first indication (Li, Local NCC value -1 in S104 in fig. 4; Basu Mallick, 7 fig. 13 and step 4 & 12 in fig. 16), and wherein the first indication is used to indicate to update an access stratum key (Li, par. 0071 explains to generate a new access layer key as to update NAS; Basu Mallick, step 8 in fig. 13 and 13 in fig. 16); and 
wherein the deriving, by the terminal, a first access stratum key of the terminal based on the key derivation information (Li, KeNB in fig. 4-6; Basu Mallick, KeNB in fig. 13 & 16) comprising: 
deriving, by the terminal, the first access stratum key of the terminal based on the first indication and a first root key of the terminal (Li, KeNB in fig. 4-6 and root key in par. 0067 & 0083; Basu Mallick, KeNB in fig. 13 and S-KeNB and KeNB* in fig. 16; accordingly, the combined prior art could have rendered the claim obvious).

Claim 6
Li, in view of Basu Mallick, discloses the method according to claim 1, wherein before the sending, by the terminal, a reestablishment request message to a base station (Li, RRC connection reestablishment request in fig. 3-6), the method further comprises: 
receiving, by the terminal, a RRC reconfiguration message from the base station (Li, RRC connection response from eNB in fig. 4-6; Basu Mallick, RRC reconfiguration from eNB in fig. 13-16), wherein the RRC reconfiguration message comprises a configuration parameter, the NCC, and the key derivation information (Li, NCC value -1 in S104 of fig. 4; Basu Mallick, fig. 13-16 and par. 0078-0096 for deriving keys based on the parameters); and 
performing, by the terminal, configuration based on the configuration parameter, wherein the configuration fails (Li, fig. 4-6; Basu Mallick, steps 7 & 15 in fig. 16, and hence, the combined prior art reads on the claim).

Claim 8
Li discloses a wireless communication method (fig. 3-6), used in a scenario in which a handover of a terminal (UE in fig. 1-8) fails, the method comprising: 
receiving, by a base station (eNB in fig. 1-8), a reestablishment request message from the terminal (RRC connection reestablishment request in fig. 3-6), wherein the reestablishment request message is used to reestablish a radio resource control (RRC) connection (RRC connection reestablishment request in fig. 3-6); 
sending, by the base station, a reestablishment message to the terminal (RRC connection reestablishment response from eNB in fig. 4-6), wherein the reestablishment message comprises a next hop chaining counter (NCC) (NCC in S104 in fig. 4, S206 in fig. 5 and S304 in fig. 6); and 
receiving, by the base station, a reestablishment complete message from the terminal (S106 in fig. 4, S208 in fig. 5 and S306 in fig. 6), wherein the reestablishment complete message is protected by using a key derived based on the access stratum key (S208 in fig. 5 sending the RRC connection reestablishment completion with the integrity protection and the encryption by using the new security configuration in fig. 5, and see par. 0071-0072).
Although Li does not disclose: “key derivation information, and wherein the key derivation information is used to indicate the terminal to derive an access stratum key”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “key derivation information”, initially, it’s to note that claim does not specifically define what are required to be “key derivation information”. What’s more, claim does not specify what’re involved in sending “key derivation information” such as a certain format in a bit or a flag or a field. In figure 4, Li explains sending local NCC -1 from eNB to UE (S104 in fig. 4). In this scenario, it can be considered as NCC for the claimed NCC, and -1 for the claimed key deviation information. In particular, Basu Mallick teaches RRC message from eNB to UE carrying more than one information (see steps 4, 6, 12 in fig. 16), and explains that the different types of key could be derived from the corresponding information by using Key Derivation Function KDF (see fig. 9 and par. 0078-0095). Furthermore, “key derivation information” could be reasonably interpreted as “KASME” (par. 0079 & 0081), “freshness parameter” (par. 0093), or “NH or next hop parameter for deriving KeNB*” (par. 0090-0091 & 0094).  Accordingly, one of ordinary skill in the art would have included the derivation information taught in fig. 9 of Basu Mallick to include in RRC message from eNB in UE in fig. 3-6 of Li along with NCC, for instance, next hop NH parameter along with NCC in par. 0094 of Li.
	Secondly, to consider the obviousness of the claim limitations “wherein the key derivation information is used to indicate the terminal to derive an access stratum key”, initially, recall that Li explains generating as to deriving a new access layer key from NCC value or a local security configuration (fig. 4-6). In particular, Basu Mallick teaches deriving different keys from the different parameters (see par. 0079 & 0081, 0090-0091 & 0093-0094, for instance, 16 bit freshness parameter and next hop parameter along with NCC). For these reasons, Basu Mallick could derive KeNB* in fig. 16 from NH or freshness parameter (step 5 of fig. 16).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security key for reestablishing radio resource control connection of Li by providing security key derivation in dual connectivity as taught in Basu Mallick. Such a modification would have provided security key deviation to establish a secure communication link between a mobile station and a secondary base station in a mobile communication system so that the mobile station could effectively utilize the resources from the two base station without a security breach as suggested in par. 0113-0114 in Basu Mallick.


Claim 10
Li, in view of Basu Mallick, discloses the method according to claim 8, wherein the key derivation information comprises a first indication (Li, Local NCC value -1 in S104 in fig. 4; Basu Mallick, 7 fig. 13 and step 4 & 12 in fig. 16), and wherein the first indication is used to indicate to update an access stratum key (Li, par. 0071 explains to generate a new access layer key as to update NAS; Basu Mallick, step 8 in fig. 13 and 13 in fig. 16).

Claim 14
Li, in view of Basu Mallick, discloses the method according to claim 8, wherein before the receiving, by a base station, a reestablishment request message from the terminal (Li, S101 in fig. 4), the method further comprises: 
sending, by the base station, an RRC reconfiguration message to the terminal (Li, S104 in fig. 4), wherein the RRC reconfiguration message comprises a configuration parameter, the NCC, and the key derivation information (Li, S104 in fig. 4 from eNB includes local NCC value -1; Basu Mallick, fig. 13-16 and par. 0078-0096 for deriving keys based on the parameters; therefore, the combined prior art would have rendered the claim obvious).

Claim 15, 18 and 20
	Claims 15, 18 and 20 are apparatus claims corresponding to method claims 1, 4 and 6. All of the limitations in claims 15, 18 and 20 are found reciting the same scopes for structures of the respective limitations of claims 1, 4 and 6. Accordingly, claims 15, 18 and 20 can be considered obvious by the same rationales applied in the rejections of claims 1, 4 and 6 respectively set forth above. Additionally, Li teaches an apparatus (fig. 7) used in a terminal (UE in fig. 1-6) comprising at least one processor (20 & 40 in fig. 7 and UE in fig. 8 would include at least a typical processor), and one or more memories coupled o the at least one processor (UE in fig. 1-6 would include at least a typical storage or a memory).

6.	Claims 2, 3, 9, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Basu Mallick and Jain et al. Pub. No.: US 2013/0083726 A1. 

Claim 2
Although Li, in view of Basu Mallick, does not disclose claim 2, claim 2 is considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitations “wherein the key derivation information comprises a first indication and a non-access stratum container (NASC), wherein the NASC comprises a second indication and a downlink non-access stratum (NAS) COUNT indication, wherein the first indication is used to indicate to update an access stratum key, and wherein the second indication is used to indicate to update a root key”, recall that Li, in view of Basu Mallick, discloses updating an access stratum key (fig. 4-6 of Li and fig. 16 of Basu Mallick) and a root key (Basu Mallick, root key in fig. 3 and par. 0083). In particular, Jain teaches NAS container (fig. 3b-d and par. 0060, and see fig. 6) including information element (par. 0062) for indicating update type value (fig. 10), NAS message contents (fig. 15), NAS key set identifier (Table 16 in par. 0118), downlink NAS transport message identity (Table 17 in par. 0122), and additional information (Table 18 in par. 0123).
 Secondly, to consider the obviousness of the claim limitations “wherein the deriving, by the terminal, a first access stratum key of the terminal based on the key derivation information comprising comprises: deriving, by the terminal, a second root key of the terminal based on the second indication, the downlink NAS COUNT indication, and a first root key of the terminal; and deriving, by the terminal, the first access stratum key of the terminal based on the first indication and the second root key of the terminal”, recall that Li, in view of Basu Mallick, discloses deriving a first access stratum key of the terminal (Li, KeNB in fig. 3-6; Basu Mallick, KeNB or KeNB* in fig. 16), changing the next hop chaining count value (Li, NCC value from eNB to UE in fig. 4-6; Basu Mallick, UE receives freshness counter and  preamble in fig. 13 & 16) and a root key (Li, root key in par. 0067 & 0083). In particular, Jain teaches NAS container (fig. 3b-d and par. 0060, and see fig. 6) including information element (par. 0062) for indicating update type value (fig. 10), NAS message contents (fig. 15), NAS key set identifier (Table 16 in par. 0118), downlink NAS transport message identity (Table 17 in par. 0122), and additional information (Table 18 in par. 0123).
	For the above reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security key for reestablishing radio resource control connection of Li in view of Basu Mallick by providing security key derivation in dual connectivity as taught in Jain to obtain the claimed invention as specified in the claim. Such a modification would have provided security key deviation to establish a secure communication link between a mobile station and a secondary base station in a mobile communication system so that the mobile station could effectively utilize the resources from the two base station without a security breach as suggested in par. 0113-0114 in Jain.

Claim 3
Li, in view of Basu Mallick and Jain, discloses the method according to claim 2, wherein the NASC further comprises a first NAS media access control (MAC) (Li, RRC connection access layer key in fig. 4-6; Basu Mallick, MAC header, MAC PDU and MAC CE in par. 00251-00252; Jain, NAS in fig. 13-16) and an identifier of a selected algorithm (Basu Mallick, algorithm for NAS in par. 0081 & 0084, 128- bit algorithms in par. 0103; Jain, key set identifier KSI in par. 0059-0060), and wherein the method further comprises: 
deriving, by the terminal, a non-access stratum key based on the second root key of the terminal (Li, a new access layer root key and an access layer key in par. 0067 & 0083 and fig. 4-6; Basu Mallick, NAS key derivation in fig. 13 & 14 and par. 0078-0096; Jain, NAS key set identifier in Table 3 of par. 0093, Table 7 of par. 0102); and 
checking, by the terminal, the first NAS MAC based on the selected algorithm, the downlink NAS COUNT indication, and the non-access stratum key (Basu Mallick, algorithm for integrity and security protection in par. 0081 & 0084; Jain, AS container in fig. 3b-d and par. 0060, and see fig. 6, indicating update type value in fig. 10, NAS message contents in fig. 15, NAS key set identifier in Table 16 in par. 0118, downlink NAS transport message identity in Table 17 in par. 0122), and additional information in Table 18 in par. 0123; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 9
Although Li, in view of Basu Mallick, does not disclose claim 9, claim 9 is considered obvious by the following rationales.
Initially, to consider the obviousness of the claim limitations “wherein the key derivation information comprises a first indication and a non-access stratum container (NASC), wherein the NASC comprises a second indication and a downlink non-access stratum (NAS) COUNT indication, wherein the first indication is used to indicate to update an access stratum key, and wherein the second indication is used to indicate to update a root key”, recall that Li, in view of Basu Mallick, discloses updating an access stratum key (fig. 4-6 of Li and fig. 16 of Basu Mallick) and a root key (Basu Mallick, root key in fig. 3 and par. 0083). In particular, Jain teaches NAS container (fig. 3b-d and par. 0060, and see fig. 6) including information element (par. 0062) for indicating update type value (fig. 10), NAS message contents (fig. 15), NAS key set identifier (Table 16 in par. 0118), downlink NAS transport message identity (Table 17 in par. 0122), and additional information (Table 18 in par. 0123).
	For the above reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security key for reestablishing radio resource control connection of Li in view of Basu Mallick by providing security key derivation in dual connectivity as taught in Jain to obtain the claimed invention as specified in the claim. Such a modification would have provided security key deviation to establish a secure communication link between a mobile station and a secondary base station in a mobile communication system so that the mobile station could effectively utilize the resources from the two base station without a security breach as suggested in par. 0113-0114 in Jain.

Claim 13
Li, in view of Basu Mallick and Jain, discloses the method according to claim 9, wherein before the receiving, by a base station, a reestablishment request message from the terminal (Li, RRC connection reestablishment request in fig. 3-6), the method further comprises: 
obtaining and storing, by the base station, the NASC from an access (Jain, NAS container in fig. 3b-d, par. 0060, and see also fig. 6) and mobility management function entity in a handover preparation process (Jain, MME in fig. 3a-6, see par. 0049 for storing context); and 
wherein before the sending, by the base station, a reestablishment message to the terminal, the method further comprises: 
obtaining, by the base station, the stored NASC (Jain, see RAN/eNB in fig. 3-6 for retrieving the stored small data payload in par. 0055, 0125; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 16-17
	Claims 16-17 are apparatus claims corresponding to method claims 2-3. All of the limitations of claims 2-3 are found reciting for the structures of the same scopes of the respective limitations in claims 2-3. Accordingly, claims 16-17 are considered obvious by the same rationales applied in the rejection of claims 2-3 respectively set forth above.

8.	Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Basu Mallick and Johansson et al. Pub. No.: US 2013/0183974 A1. 

Claim 7
Li, in view of Basu Mallick, discloses the method according to claim 1 , wherein before the sending, by the terminal, a reestablishment request message to a base station (Li, RRC connection reestablishment request in fig. 3-6), the method further comprises:
receiving, by the terminal, an RRC reconfiguration message from the base station (Li, RRC connection response from eNB in fig. 4-6; Basu Mallick, RRC reconfiguration from eNB in fig. 13-16), wherein the RRC reconfiguration message comprises the NCC and the key derivation information (Li, NCC value -1 in S104 of fig. 4; Basu Mallick, fig. 13-16 and par. 0078-0096 for deriving keys based on the parameters); and
sending, by the terminal, an RRC reconfiguration complete message to the base station (Li, fig. 4-6; Basu Mallick, steps 7 & 15 in fig. 16).
Although Li, in view of Basu Mallick, does not disclose: “starting, by the terminal, a timer; and determining, by the terminal, that the timer expires”, the claim limitations are considered obvious by the rationales found in Johansson.
In fact, starting timer and detecting timer’s expiry is intrinsic features in the art. A typical internal clock on a mobile device could perform a timer feature. However, to advance the prosecution, evidence is provided herein. In particular, Johansson teaches UE for starting a timer and detecting when the timer expires (par. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security key for reestablishing radio resource control connection of Li in view of Basu Mallick by providing connection recovery and cell selection as taught in Johansson to obtain the claimed invention as specified in the claim. Such a modification would have included a connection recovery procedure and a cell selection procedure to recover a lost RRC connection due to radio link failure RLF handover failure so that outrange time and data lost could be reduced during the connection recovery as suggested in par. 0007 in Johansson.

Allowable Subject Matter
9.	Claims 5, 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643